Citation Nr: 1434444	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal cord injury.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a bilateral knee injury.

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for residuals of a right elbow injury.

6.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, A.D., and G.M.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to November 1974.  He also had verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with Michigan Army National Guard (ANG) between 1983 and 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2004, the Veteran testified at a Travel Board hearing in Detroit, Michigan before an Acting Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is associated with the claims file.  In November 2008, the Veteran testified at a Travel Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board in January 2005 and April 2008, at which time it was remanded for due process considerations and additional development.  In January 2009, the Board issued a decision addressing the issues on appeal, however, vacated that decision in March 2009, to afford the Veteran's representative an opportunity to review the Veteran's claims file, and to present additional argument, prior to issuing a decision in this appeal.

In June 2014, the Veteran's representative, after reviewing the Veteran's claims file, submitted a brief in support of the Veteran's claims.  The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of injuries to his spinal cord, left hip, bilateral knees, right shoulder, right elbow, and left ankle.  The record reflects that the Veteran was injured in a motor vehicle accident while he was a civilian in January 1990.  He does not contend that he developed the claimed disabilities of the spinal cord, left hip, both knees, right shoulder, right elbow, and left ankle during active or Reserve duty.  However, he asserts that the stresses and strain of his ACDUTRA after the January 1990 motor vehicle accident permanently aggravated his injuries.  He avers that the ANG cleared him for duties following the motor vehicle accident, and that he was discharged three years later because he was no longer able to participate in physical training.

The Veteran was provided VA examinations in July 2005 and May 2007 in conjunction with the claims.  The July 2005 VA examiner opined that clinically there is no evidence of any residual of any significant trauma to the joints described, and there is no evidence that these complaints were aggravated during the Veteran's service schedule after January 1990.  

However, the May 2007 VA examination revealed diagnoses of chronic lateral epicondylitis of the right elbow, chronic rotator cuff tendonitis of the right shoulder, left trochanteric bursitis, left ankle strain, and chronic lower back strain.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  The May 2007 VA examiner provided an addendum opinion in July 2007 that there are no records of preexisting disabilities before January 1990 and no question of aggravation arose.  The examiner noted that "[t]he rationale was developed after review of:03/23/03 - record, 05/20/90 - physical profile report, 11/06/90 - doctors report, 11/07/06 - Blanzy clinic report, 07/18/05 - VA examination report."

In a June 2014 brief, the Veteran's representative argues that the VA examination was inadequate, because the examiner failed to fully address whether the physical activities and demands of the Veteran's post-accident ACDUTRA Reserve service caused his injuries to increase in severity, but simply stated that there is no evidence that the Veteran's complaints were aggravated during his active duty schedule after January 1990, without any further support for this conclusion.  See Bloom v. West, 12 Vet. App. 185,189 (1999) (probative value of physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).  The Board agrees.

Although the VA examiner, in the July 2007 addendum opinion, cited a list of medical records that were used to form his opinion, he provided no explanation for the basis of such opinion.  The insufficiency of this medical opinion is highlighted by the fact that there is a conflicting medical opinion of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, Dr. Thomas G. Costantino, provided an opinion letter in April 2008 that the accident of January 5, 1990 was aggravated by continuous military service for the following three and one-half (3 1/2) years.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the case must be remanded for another medical opinion.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records for the Veteran from the VA Medical Center in Detroit, Michigan, and all associated outpatient clinics, dated from June 2005 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran a VA examination to determine the nature and etiology of his spine, left hip, bilateral knee, right shoulder, right elbow and left ankle disabilities.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any chronic disability of the Veteran's spine, left hip, bilateral knee, right shoulder, right elbow and/or left ankle, that resulted from the January 5, 1990 motor vehicle accident, was chronically worsened by the Veteran's ACDUTRA service following the January 1990 accident.

A complete rationale must be provided for the opinions stated, citing to claims file documents as appropriate.

The examiner is requested to specifically reference the pertinent service treatment records and clinical opinions of record, specifically to include the April 2008 opinion letter from Dr. Thomas G. Costantino that the accident of January 5, 1990 was aggravated by continuous military service for the following three and one-half (3 1/2) years.

The examiner is also asked to fully consider the Veteran's lay testimony concerning symptoms experienced in service and continued after service.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

